1    David Henderson
     Law Offices of David Henderson
2    3003 Minnesota Drive, Suite 203
     Anchorage, AK 99503
3
     Phone: 907-677-1234
4    Fax: 888-965-9338
     dh@henderson-law.com
5
     Attorneys for Plaintiffs Brink
6

7                          UNITED STATES DISTRICT COURT
8
                            FOR THE DISTRICT OF ALASKA
9

10   MARY BRINK, individually, and as            )
     Personal Representative of the ESTATE       )
11
     OF FRANKLIN A. BRINK, and                   )
12   J.B., a minor child,                        )
                                                 )
13          Plaintiffs,                          )
                                                 )
14
            vs.                                  ) Case No.
15                                               )
     UNITED STATES OF AMERICA,                   )
16                                               )
                    Defendant.                   )
17
                                                 )
18
                                         Complaint
19
            COME NOW plaintiffs and allege as follows:
20
                               Parties, Jurisdiction and Venue
21
            1)      Franklin A. Brink [hereinafter "Frank"], was, at all times pertinent,
22
     an adult residing in or near Bethel, Alaska within the District of Alaska.
23
            2)      On or about October 25, 2017, Frank died.
24

25


     Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 1 of 8
                                                     1
                                                                3)         Plaintiffs Mary Brink [hereinafter "Mary"] and J.B. were, at all times
                                                     2
                                                         pertinent, adult residents of Bethel, Alaska.
                                                     3
                                                                4)         Mary was, at all times pertinent, Frank's legally married spouse.
                                                     4
                                                                5)         J.B. is Frank's natural son.
                                                     5
                                                                6)         Frank, Mary, and J.B. were/are Alaskan Natives.
                                                     6
                                                                7)         On or about March 5, 2018, Mary petitioned for an estate to be
                                                     7   opened on Frank's behalf in the Superior Court for the State of Alaska in the Fourth
                                                     8   Judicial District at Bethel styled In the Matter of the Estate of Franklin Brink, Case
                                                     9   No. 4BE-18-00044PR.
                                                    10          8)         An estate has been opened and Mary has been appointed as Frank's
                                                    11   personal representative.
                                                    12          9)         Mary is named as a plaintiff in her capacity as personal representative

                                                    13   of said Estate, as well as individually.
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14          10)        The Yukon-Kuskokwim Health Center [hereinafter "YKHC"] and
    LAW OFFICES OF DAVID HENDERSON




                                                    15
                                                         the Alaska Native Medical Center ["ANMC"] are hospital facilities providing
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503




                                                         comprehensive health-care services to Alaska Natives under Title III of the Indian
            dh@henderson-law.com




                                                    16
                                                         Self-Determination and Education Assistance Act of 1975 [Public Law 93-638].
                                                    17
                                                                11)        Both YKHC and ANMC are signatories to the Alaska Tribal Health
                                                    18
                                                         Compact, and as such receive federal funding under annually negotiated "Annual
                                                    19
                                                         Funding Agreements" with the Indian Health Service and/or other agencies of
                                                    20
                                                         defendant United States.
                                                    21
                                                                12)        Upon information and belief, Dr. Katie Dawson is, and at all times
                                                    22
                                                         pertinent was, a physician either employed by ANMC, or serving as its agent.
                                                    23

                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                                  2



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 2 of 8
                                                     1
                                                                13)        Upon information and belief, Dr. Dawson was at all times pertinent
                                                     2
                                                         certified by the American Board of Medical Specialties in the field of General
                                                     3
                                                         Surgery.
                                                     4
                                                                14)        At all times pertinent, Dawson was acting within the scope of said
                                                     5
                                                         certification for purposes of AS 08.68.230(f)(4) and within the scope of her
                                                     6
                                                         employment at the ANMC.
                                                     7          15)        Upon information and belief, Dr. William Eggimann is, and at all
                                                     8   times pertinent was, a physician either employed by YKHC, or serving as its agent.
                                                     9          16)        Upon information and belief, said Dr. Eggimann was at all times
                                                    10   pertinent certified by the American Board of Medical Specialties in the field of
                                                    11   Family Practice.
                                                    12          17)        At all times pertinent, Dr. Eggimann was acting within the scope of

                                                    13   said certification for purposes of AS 08.68.230(f)(4) and within the scope of his
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14   affiliation with the YKHC.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
                                                                18)        At all times pertinent, defendant United States' agents and employees
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503




                                                         were each acting as agent for the other and/or as co-participants concerning the
            dh@henderson-law.com




                                                    16
                                                         events giving rise to the instant action.
                                                    17
                                                                19)        At all times pertinent, Frank was a medical patient of said
                                                    18
                                                         Dr. Eggimann, Dr. Dawson, the YKHC, the ANMC, and defendant United States.
                                                    19
                                                                20)        More than six months ago, the claim giving rise to this suit was
                                                    20
                                                         presented to the appropriate federal agency within the meaning of 28 USC
                                                    21
                                                         § 2675(a).
                                                    22

                                                    23

                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                               3



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 3 of 8
                                                     1
                                                                21)        Said agency has denied the claim, either by expressly rejecting it
                                                     2
                                                         outright, or by failing to make a final disposition of it within six months, as
                                                     3
                                                         contemplated by 28 USC § 2675(a).
                                                     4
                                                                22)        Any medical malpractice of the YKHC, the ANMC, or any of their
                                                     5
                                                         agents, employees, and contractors, are properly actionable under the Federal Tort
                                                     6
                                                         Claims Act.
                                                     7

                                                     8                                     General Allegations
                                                     9          23)        Frank had a family history of colon cancer.

                                                    10          24)        Given his family history of colon cancer, he presented himself to the

                                                    11   YKHC in or around June 2013 for cancer screening.

                                                    12          25)        On June 11, 2013 he underwent a colonoscopy procedure

                                                    13
                                                         administered by Dr. William Eggimann at the YKHC.
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                                26)        During that colonoscopy, Dr. Eggimann discovered and treated four
                                                    14
    LAW OFFICES OF DAVID HENDERSON




                                                         adenomatous polyps.
                                                    15
        3003 Minnesota Drive, Suite 203




                                                                27)        Following that colonoscopy, YKHC scheduled a follow-up visit for
           Anchorage, Alaska 99503

            dh@henderson-law.com




                                                    16
                                                         one year later.
                                                    17
                                                                28)        On or about June 24, 2014, Frank returned to the YKHC for the
                                                    18
                                                         follow-up visit.
                                                    19
                                                                29)        At that time, Dr. Eggimann was again reminded of Frank's family
                                                    20
                                                         history of colon cancer and Frank's history of polyps.
                                                    21
                                                                30)        On or about June 24, 2014, Dr. Eggimann again performed a
                                                    22
                                                         colonoscopy at the YKHC.
                                                    23          31)        He discovered numerous polyps within Frank's colon.
                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                               4



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 4 of 8
                                                     1
                                                                32)        He removed some and tattooed others to better enable future
                                                     2
                                                         identification.
                                                     3
                                                                33)        Pathology reports showed that some of the discovered polyps might
                                                     4
                                                         be premalignant.
                                                     5
                                                                34)        Dr. Eggimann scheduled another colonoscopy for mid-August 2014.
                                                     6
                                                                35)        Frank returned to the YKHC for the scheduled follow-up on
                                                     7   September 3, 2014.
                                                     8          36)        On or about September 3, 2014, the above-identified Dr. Katie
                                                     9   Dawson performed a colonoscopy.
                                                    10          37)        She did not discover the polyps that Dr. Eggimann had identified and
                                                    11   marked during his June 24th colonoscopy, or any other malignant or pre-malignant
                                                    12   conditions.

                                                    13          38)        As a result of Dr. Dawson's colonoscopy, she informed Frank that he
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14   did not need any further colon treatment for five years.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
                                                                39)        On September 9, 2014, YKHC sent Frank a letter stating that the
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503




                                                         biopsies were benign; that he did not have an increased risk of cancer, and; that he
            dh@henderson-law.com




                                                    16
                                                         would not need another colonoscopy for five years.
                                                    17
                                                                40)        Frank justifiably relied upon the assurances of Dr. Dawson and the
                                                    18
                                                         YKHC concerning his colon health.
                                                    19
                                                                41)        Over the next few years, Frank continued to present himself for
                                                    20
                                                         medical care at both the YKHC and the ANMC.
                                                    21
                                                                42)        During those visits, YKHC and ANMC had either actual notice, or
                                                    22
                                                         inquiry notice, of Frank's family history of colon cancer; his cancer screenings in
                                                    23
                                                         2013 and 2014; the 2013 and 2014 colonoscopies; the polyps that were removed
                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                              5



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 5 of 8
                                                     1
                                                         and discovered; lab tests and biopsies, and; Frank's overall heightened risk of
                                                     2
                                                         having contracted colon cancer.
                                                     3
                                                                 43)       In or around February 2017, health care providers finally ascertained
                                                     4
                                                         that Frank had a cancerous mass in his colon and advanced stage IVB rectal cancer.
                                                     5
                                                                 44)       The cancerous mass was situated in the same spot that Dr. Eggimann
                                                     6
                                                         had tattooed during his June 2014 colonoscopy and that Dr. Dawson failed to
                                                     7   discover three months later.
                                                     8           45)       ANMC providers referred Frank back to the YKHC for end-of-life
                                                     9   care.
                                                    10           46)       In the eight-month period leading up to his death, Frank suffered
                                                    11   tremendous pain and discomfort, a grueling and intrusive course of treatment,
                                                    12   severe weight loss, extreme incontinence, and a host of other highly debilitating and

                                                    13   agonizing medical conditions and complications -- most or all of which would have
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14   been avoided and alleviated by earlier intervention and treatment.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
                                                                 47)       Practitioners at YKHC and ANMC failed to timely treat Frank's
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503




                                                         deadly colon/rectal cancer condition.
            dh@henderson-law.com




                                                    16
                                                                 48)       Their failure to do so was an extreme departure from the standard of
                                                    17
                                                         care and constituted recklessness within the purview of AS 09.55.549(f).
                                                    18
                                                                 49)       As a direct and proximate result, Frank suffered grievously and died.
                                                    19
                                                                 50)       As a direct and proximate result of the lapses in medical care
                                                    20
                                                         heretofore alleged, Frank incurred pre-death non-economic damages, past and
                                                    21
                                                         future, including but not limited to:
                                                    22
                                                                           (a)    Physical pain and suffering;
                                                    23
                                                                           (b)    Emotional distress and psychological injury;
                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                               6



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 6 of 8
                                                     1
                                                                           (c)    Inconvenience, and;
                                                     2
                                                                           (d)    Loss of enjoyment of life.
                                                     3
                                                                51)        As a direct and proximate result of the lapses in care heretofore
                                                     4
                                                         alleged, Frank also sustained economic damages, past and future, including, but not
                                                     5
                                                         limited to:
                                                     6
                                                                           (a)    Expenses for medical care and treatment;
                                                     7                     (b)    Burial and/or funeral expenses;
                                                     8                     (c)    Loss of earnings and earning-capacity;
                                                     9                     (d)    Loss of subsistence harvests and subsistence capability, and;
                                                    10                     (e)    Loss of household- and non-market services, including the
                                                    11                     ability to perform such services for himself and family member(s).
                                                    12          52)        Defendant United States is liable to each of the named plaintiffs for

                                                    13   negligence in the minimum sum of $100,000.00 as to each, the exact amount to be
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14   proved at trial.
    LAW OFFICES OF DAVID HENDERSON




                                                    15
        3003 Minnesota Drive, Suite 203




                                                                WHEREFORE, plaintiffs pray for judgment against defendant United States
           Anchorage, Alaska 99503

            dh@henderson-law.com




                                                    16
                                                         as follows:
                                                    17
                                                                1)         In favor of the Estate for Frank's pre-death damages, as contemplated
                                                    18   by AS 09.55.570;
                                                    19          2)         In favor of the Estate for Frank's wrongful death damages, as
                                                    20   contemplated by AS 09.55.580;
                                                    21          3)         In Mary's favor for negligence, including loss-of-spousal-
                                                    22   consortium;
                                                    23          4)         In J.B.'s favor for negligence, including loss-of-parental-consortium;

                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                                7



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 7 of 8
                                                     1
                                                                5)         For an award of compensable costs, compensable attorney's fees, and
                                                     2
                                                         any applicable interest;
                                                     3
                                                                6)         For any other relief the court may deem just and proper.
                                                     4

                                                     5
                                                                DATED at Anchorage, Alaska, this 8th day of March, 2019.
                                                     6

                                                     7                                  LAW OFFICES OF DAVID HENDERSON
                                                     8
                                                                                        Attorneys for Plaintiffs
                                                     9
                                                                                        s/ David Henderson
                                                    10                                  David Henderson #9806014
                                                    11

                                                    12                                  VALCARCE LAW OFFICE

                                                    13                                  Attorneys for Plaintiffs
Phone: (907) 677-1234 - Facsimile: (888) 965-9338




                                                    14                                  s/ Jim Valcarce
    LAW OFFICES OF DAVID HENDERSON




                                                                                        Jim Valcarce, ABA #9505011
                                                    15
        3003 Minnesota Drive, Suite 203
           Anchorage, Alaska 99503

            dh@henderson-law.com




                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25
                                                         Complaint
                                                         Brink v. U.S.A.                               8



                                                         Case 3:19-cv-00066-TMB Document 1 Filed 03/08/19 Page 8 of 8
